Citation Nr: 1218698	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  10-12 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to October 1945.  He died in March 2009.  The appellant is his surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied service connection for the Veteran's cause of death.


FINDINGS OF FACT

1.  The Veteran died in March 2009.  The certificate of death lists the immediate cause of death as chronic obstructive pulmonary disease, due to or as a consequence of coronary artery disease, due to or as a consequence of renal insufficiency.  

2.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD) and for a scar on the right forehead. 

3.  The Veteran's cause of death is not etiologically related to active service.

4.  PTSD and a right forehead scar did not contribute substantially or materially to the Veteran's cause of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2011).





	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The Board notes further that in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court or CAVC) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

VA has met its duty to notify and assist the Veteran in this case.  In a May 2009 letter, VA informed the appellant of the evidence necessary to substantiate her claim for DIC benefits, evidence VA would reasonably seek to obtain, and information and evidence for which the appellant was responsible.  She was provided notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The May 2009 VCAA letter also advised the appellant on how to substantiate a DIC claim in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The Veteran's service treatment records, certificate of death, VA treatment records, and the appellant's lay statements have been associated with the claims file.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348.  The Board finds that there is no reasonable possibility that such assistance would aid in substantiating this claim because, for the reasons discussed below, the evidence does not indicate that a service-connected disability caused the Veteran's death and the lay evidence of record is insufficient to substantiate the claim.

VA has provided the appellant with every opportunity to submit evidence and arguments in support of her claim, and to respond to VA notices.  The appellant has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  


B.  Law and Analysis

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (2011).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2011).

The Veteran's certificate of death shows that he died in March 2009.  The certificate of death lists the immediate cause of death as chronic obstructive pulmonary disease (COPD), due to or as a consequence of coronary artery disease, due to or as a consequence of renal insufficiency.  

At the time of the Veteran's death, he was service-connected for PTSD, rated 70 percent disabling, and he was service-connected for a scar on the right forehead, rated 0 percent disabling.  

Service treatment records dated from 1942 to 1945 contain no complaints, diagnoses, or treatment related to chronic obstructive pulmonary disease, coronary artery disease, or renal insufficiency.  The lungs and cardiovascular system were noted to be normal on enlistment and separation.  The earliest medical evidence of chronic obstructive pulmonary was in 1987.  The Veteran was diagnosed with arteriosclerosis in 1989, and has carried a diagnosis of coronary artery disease since 1990.  VA treatment records also note that the Veteran had chronic kidney failure in February 2003, and he had a diagnosis of chronic kidney disease since 2004.  

Based on a review of service treatment records, the Board finds that the Veteran did not experience chronic symptoms of COPD, coronary artery disease, or renal insufficiency in service.  The medical evidence of record shows, instead, that the Veteran was first diagnosed with COPD in 1987, approximately 42 years after the Veteran's separation from service.  He was subsequently diagnosed with coronary artery disease in 1990 and chronic kidney disease in 2004.  There is no competent evidence of record which establishes a nexus between the Veteran's diagnoses of COPD, coronary artery disease, or renal insufficiency and his period of service.  The Board finds, therefore, that the Veteran's cause of death, diagnosed as COPD, due to or as a consequence of coronary artery disease, due to or as a consequence of renal insufficiency, is not shown to have been directly incurred in service.  

The appellant has not asserted that the Veteran's service-connected PTSD or forehead scar contributed substantially or materially to cause death, or aided or lent assistance to the production of death; nor is there any competent and probative evidence which relates the Veteran's cause of death his service-connected disabilities.  

In making this determination, the Board has considered statements made by the appellant in support of her claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The appellant, in this case, has described the Veteran's military history and his accomplishments in service.  She noted that the Veteran was service-connected at 70 percent for PTSD at the time of his death, and described the presence of PTSD symptoms during his lifetime.  The appellant has also attested to her need for additional monetary support due to her own disabilities.  These statements, however, do not relate to the Veteran's cause of death.  The Board has considered the fact that the record indicates that the appellant has training in the medical field as a nurse.  The appellant has not specifically contended, nor is there any indication, that her training provided her with the specialized medical knowledge necessary to provide a competent medical opinion regarding the relationship of the cause of the Veteran's death to service or a service-connected disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although a lay person may be competent to report a diagnosis or etiology of a disability, the cause of death is typically determined by a medical physician and is not in this case the type of disorder which is susceptible to a lay etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007).  While the Board is sympathetic to the appellant's loss of her husband, the Board may not go beyond the factual evidence presented in this claim to provide a favorable determination.  

The Board must therefore conclude that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, because the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Conclusion 

At the time of his death, the Veteran was service-connected for PTSD and a scar on the right forehead.  The medical evidence of record demonstrates that chronic obstructive pulmonary disease, coronary artery disease, and renal insufficiency resulted in the Veteran's death.  The Veteran's cause of death was not incurred in service and PTSD and a forehead scar are not shown to have contributed substantially or materially to the Veteran's cause of death.  Therefore, the Board concludes the preponderance of the evidence is against finding that the Veteran's cause of death is etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the appellant's claim. 


ORDER

Service connection for the Veteran's cause of death is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


